      Case 1:19-cv-04587-JPO Document 1 Filed 05/18/19 Page 1 of 15




                    UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK
________________________________________________
ERNIE HINES D/B/A COLORFUL MUSIC                 )
                  Plaintiff                      ) Action No.
v.                                               )
                                                 ) COMPLAINT
ROC-A-FELLA RECORDS INC, DEF JAM                 )
RECORDINGS INC., UNIVERSAL MUSIC GROUP,          )
SONY MUSIC HOLDINGS INC.,                        )
SHAWN CARTER p/k/a JAY-Z and                     )
TIMOTHY MOSLEY p/k/a TIMBALAND                   )
                  Defendants                     )
________________________________________________)
                             JURISDICTION

1.     Jurisdiction is based on diversity of citizenship and federal question. The amount

in controversy exceeds Two Million Dollars ($2,000,000.00).


2.     This Court has supplemental jurisdiction over Plaintiffs’ claims arising under the statutory

and common law pursuant to 28 U.S.C. § 1338(b), because those claims are joined with

substantial and related claims. The Court also has subject matter jurisdiction over those claims

pursuant to 28 U.S.C. § 1367, because Plaintiff’s state law claims are interrelated with Plaintiff’s

federal claims and arise from a common nucleus of operative facts such that the adjudication of

Plaintiff’s state law claims with Plaintiff’s federal claims furthers the interest of judicial

economy.




                                               1
     Case 1:19-cv-04587-JPO Document 1 Filed 05/18/19 Page 2 of 15




                                       PARTIES


3.     Ernie Hines d/b/a Colorful Music (“Hines”) has an address of 227 Elgin Ave. Apt

2A Forest Park, IL 60130.


4.     Roc-a-Fella Records Inc. (“RFR”), is a New York entity, DOS ID 1988516.


5.     Def Jam Recordings Inc. (“Def Jam”) is a New York entity with an address of 1755

Broadway 7th Floor, New York, NY 10019.


6.     Universal Music Group Inc. (“Universal”) is a Delaware entity and is registered in New

York, DOS ID 3178160. Universal owns Def Jam and RFR, and has a business address of 2220

Colorado Ave., Santa Monica, CA 90404. The registered agent for Universal is CT Corporation

System, 28 Liberty Street, New York, NY 10005.


7.     Sony Music Holdings Inc. (“Sony”), is a Delaware entity that is registered in New York

DOS ID 1218162. The registered agent is Corporation Service Company, 80 State Street,

Albany, NY 12207. Sony has an office at 25 Madison Ave, New York, NY 10010.


8.     Shawn Carter p/k/a (“Jay-Z”) is an American mogul and rapper, and a resident of the State

of New York.


9.     Timothy Mosley p/k/a (“Timbaland”) is an American music producer. He is the owner of

Timbaland Productions Inc., a Virginia entity, ID No. 05264957, with a business address of L.L.

Business Management Inc., 3000 Marcus Ave. Suite 1W5, Lake Success, NY 11042 on file with

                                           2
      Case 1:19-cv-04587-JPO Document 1 Filed 05/18/19 Page 3 of 15




the Virginia Secretary of State’s Office. The registered agent for Timbaland Productions, Inc. is

United Corporate Services, Inc. 7705 Yolanda Road, Richmond, VA 23229.


                                         FACTS

10.    Hines is the co-author and composer of the song “Help Me Put Out The Flame (In

My Heart)” (“Help Me”) which is registered with the United States Copyright Office. It

was originally registered in 1969 and has a renewal registration of EU0000154302. The

song was released on Stax Records over forty (40) years ago.



Vol. 2… Hard Knock Life 1998- Jay-Z



11.    Vol. 2... Hard Knock Life (“HKL”) is the third studio album by American rapper

Jay-Z. It was released on September 29, 1998, by RFR and Def Jam. It went on to

become a commercially successful album, selling over 5 million copies in the United

States. See Exhibit A.



12.    The album HKL contains the song “Paper Chase” which is performed by Jay-Z

featuring the legendary female rapper “Foxy Brown” and is produced by Timbaland. The

credits on the song identify the composers/writers of the song as Jay-Z and Timbaland.



13.    All the Defendants were aware that the song “Paper Chase” contained a sample of

the master recording and composition of “Help Me” as performed by Hines.

                                            3
      Case 1:19-cv-04587-JPO Document 1 Filed 05/18/19 Page 4 of 15




14.    Jay-Z and Timbaland failed to financially acknowledge Hines’ contributions to

the composition (Paper Chase).



15.    All the Defendants knew or should have known that “Paper Chase” contained a

sample of “Help Me” yet none of the defendants from 1998 through 2018 ever attempted

to contact Hines or pay for the sample of the master or composition.



16.    Hines is a senior citizen, does not listen to rap music and was unaware that “Paper

Chase” contained his music and composition until 2018.



17.    The credits for “Paper Chase” on Tidal, another entity owned by Jay-Z, clearly

identifies the unauthorized use of the sample of “Help Me”, indicating that all of the

defendants knew of the use of Hines’ song in “Paper Chase”. See Exhibit B.



18.    Upon information and belief, “Paper Chase” has been played millions of times on

traditional, satellite and digital radio and appears on multiple compilation albums

including the 2003 release, “Bring It On- The Best of Jay-Z”.

https://www.discogs.com/Jay-Z-Bring-It-On-The-Best-Of/release/1031110 and the 2011

release “The Best Of Jay-Z” https://www.discogs.com/Jay-Z-The-Best-

Of/release/6244319, released by Sony.


                                             4
      Case 1:19-cv-04587-JPO Document 1 Filed 05/18/19 Page 5 of 15




19.    Despite the commercial success of HKL and “Paper Chase”, the Defendants have

failed to pay Plaintiff and never informed Plaintiff of the use of his composition. The

Defendants knew or should have known of their copyright infringement and their actions

were willful in the infringement. All the Defendants knew that they did not have a

clearance from Hines to use the “Help Me” composition in “Paper Chase”. The

Defendants converted the use of “Help Me” for their own benefit.



100 %Ginuwine 1999-Ginuwine



20.    Upon information and belief, the same sample of “Help Me” was included by

Sony and Timbaland in the song “Toe 2 Toe” in which was released on the Ginuwine

album “100% Ginuwine” in March 1999 on Sony. “100% Ginuwine” has sold over 2

Million copies to date. Exhibit C.



21.    Timbaland is identified as the composer of the song “Toe 2 Toe” on the Ginuwine

song released by Sony in 1999. “Toe 2 Toe” contains a sample of “Help Me”.



22.    Neither Timbaland or Sony ever attempted to contact Hines to get his clearance

for the use of the composition sample on “Help Me” on the Ginuwine album.



23.    The Defendants have unlawfully infringed on Hines’ copyright and have

converted the copyright for their own use.
                                             5
      Case 1:19-cv-04587-JPO Document 1 Filed 05/18/19 Page 6 of 15




24.    The Defendants never had Plaintiff’s consent nor did the Defendants ever seek

Plaintiff’s consent for over twenty (20) years. Plaintiff learned of the use of his song in

the Jay-Z and Ginuwine albums in 2018.



                                        COUNT I
                            COPYRIGHT INFRINGEMENT
                            17 U.S.C. § 501, 502, 504 and 505
                            AGAINST ALL DEFENDANTS

25.    Hines repeats and realleges each of the preceding paragraphs 1-24 above.


26.    Hines is the co-author of “Help Me” which is registered in the United States

Copyright Office.


27.    All of the Defendants have unlawfully used the sample of Hines and never sought

his approval to sample his work.


28.    The Defendants have infringed on Hines’s exclusive rights under the United

States Copyright Act.


29.    Hines seeks to (1) enjoin the activity of the Defendants (2) actual or statutory

damages per sale and (3) Attorneys fees relating to Defendants’ actions.




                                              6
      Case 1:19-cv-04587-JPO Document 1 Filed 05/18/19 Page 7 of 15




                                    COUNT II
                                  CONVERSION
                             AGAINST ALL DEFENDANTS


30.      Hines repeats and realleges each of the preceding paragraphs 1-29 above.


31.      Conversion claims in New York may be predicated upon a defendant’s wrongful

dominion over plaintiff’s tangible or intangible personal property. Thyroff v. Nationwide Mutual

Ins. Co., 864 N.E.2d 1272, 1278 (N.Y. 2007).



32.      To establish a cause of action in conversion, the plaintiff must show (i) legal ownership or

an immediate superior right of possession to specific identifiable personal property, and (ii) the

defendant exercised an unauthorized dominion over the property in question to the exclusion of

the plaintiff’s rights. Korangy Publishing, Inc. v. Miceli, 2009 WL 586131, at *4 (N.Y. Sup.

2009); Five Star Bank v. CNH Capital America, LLC, 865 N.Y.S.2d 190, 192 (App. Div. 4 Dept.

2008).


33.      Plaintiff is the legal owner and has superior rights relating to the song “Help Me” than the

Defendants.


34.      The Defendants have exercised unauthorized dominion over the song “Help Me” in

violation and exclusion of Plaintiff’s rights.


35.      Plaintiff has been harmed by the Defendants actions.



                                                 7
     Case 1:19-cv-04587-JPO Document 1 Filed 05/18/19 Page 8 of 15




WHEREFORE, The Plaintiff demands a jury trial and the following:

1.    Judgment on all counts and amount to be determined by the Court;
2.    Interest;
3.    Attorneys Fees; and,
4.    Any other relief this Court deems just and equitable.



                                         ERNIE HINES D/B/A COLORFUL MUSIC
                                         By His Attorneys,



                                         Christopher Brown
                                         CB3465
                                         Brown & Rosen LLC
                                         Attorneys At Law
                                         100 State Street, Suite 900
                                         Boston, MA 02109
                                         617-728-9111 (T)
Dated: May 16, 2019                      cbrown@brownrosen.com




                                         8
Case 1:19-cv-04587-JPO Document 1 Filed 05/18/19 Page 9 of 15




    EXHIBIT A




                             9
Case 1:19-cv-04587-JPO Document 1 Filed 05/18/19 Page 10 of 15




                              10
Case 1:19-cv-04587-JPO Document 1 Filed 05/18/19 Page 11 of 15




     EXHIBIT B




                              11
Case 1:19-cv-04587-JPO Document 1 Filed 05/18/19 Page 12 of 15




                              12
Case 1:19-cv-04587-JPO Document 1 Filed 05/18/19 Page 13 of 15




                              13
Case 1:19-cv-04587-JPO Document 1 Filed 05/18/19 Page 14 of 15




     EXHIBIT C




                              14
Case 1:19-cv-04587-JPO Document 1 Filed 05/18/19 Page 15 of 15




                              15
